In the

       United States Court of Appeals
                     For the Seventh Circuit
                         ____________________
No. 14-2568
CANDIS M. FLINT,
                                                        Plaintiff-Appellant,

                                       v.

CITY OF BELVIDERE, et al.,
                                                     Defendants-Appellees.
                         ____________________

            Appeal from the United States District Court for the
              Northern District of Illinois, Western Division.
              No. 11 C 50255 — Frederick J. Kapala, Judge.
                         ____________________

         ARGUED APRIL 21, 2015 — DECIDED JUNE 30, 2015
                         ____________________

   Before EASTERBROOK and RIPPLE, Circuit Judges, and
REAGAN, Chief District Court Judge. *
    REAGAN, Chief District Judge. In 2009, unknown assailants
(or perhaps just one) shot and killed Marty Flint, who had
sporadically provided intelligence to narcotics officers in the
City of Belvidere, Illinois, since 2006. Marty’s mother, Candis


   *   Of the Southern District of Illinois, sitting by designation.
2                                                    No. 14-2568

Flint (“Flint” for the purposes of this appeal—we will refer
to Marty by first name where necessary), sued the City, the
police chief, a sergeant, and Belvidere officers David Dam-
mon and Leon Berry (collectively, “Defendants”). Flint origi-
nally brought both state tort claims and § 1983 claims alleg-
ing Defendants violated Marty’s substantive due process
rights under the Fourteenth Amendment. The constitutional
claims boil down to allegations that Marty was targeted and
killed in retribution for his actions as a police informant, and
that Defendants are liable for failing to protect him.
    The state claims fell to a statute of limitations argument,
and Defendants moved for summary judgment on the § 1983
claims against Defendants Dammon and Berry (two officers
who were Marty’s primary contacts in the police depart-
ment). It is undisputed that, absent a constitutional violation
by Dammon and/or Berry, the other Defendants—municipal
bodies and supervisors—are not subject to § 1983 liability.
See Windle v. City of Marion, 321 F.3d 658, 663 (7th Cir. 2003)
(individual officers must be liable on underlying substantive
claim for municipal liability to attach under either failure to
train or failure to implement theory); Pittman ex rel. Hamilton
v. Cnty. of Madison, Ill., 746 F.3d 766, 779 n. 14 (7th Cir. 2014)
(no respondeat superior liability under § 1983).
    The day Defendants moved for summary judgment—and
about a month after discovery closed—Flint moved both to
reopen discovery and for the appointment of a special prose-
cutor to investigate allegations that Dammon and Berry lied
throughout discovery. The magistrate judge denied both mo-
tions. Flint failed to appeal the magistrate’s decision to the
district judge, but did manage to respond to Defendants’
summary judgment motion.
No. 14-2568                                                   3

   Unfortunately for Flint, her response did not comport
with Northern District of Illinois Local Rule 56.1, which
guides how parties must marshal evidence at the summary
judgment stage. Applying that rule, the district court
deemed admitted most of Defendants’ factual assertions, ig-
nored additional facts raised in Flint’s response briefing, and
granted summary judgment against her.
    Flint now appeals both the magistrate’s discovery rulings
and the district court’s grant of summary judgment. We af-
firm. The magistrate acted within his discretion to deny
Flint’s tardy motions (issues Flint has forfeited anyhow), and
Flint’s procedural gaffe in not following Local Rule 56.1 left
an evidentiary record insufficient to survive summary
judgment.
                        I. Background
    Flint’s failure to follow the local rules circumscribes our
review of the facts. In the Northern District of Illinois, Local
Rule 56.1 controls the presentation of evidence at the sum-
mary judgment stage. See Petty v. City of Chicago, 754 F.3d
416, 420 (7th Cir. 2014). In opposition to a movant’s statement
of material facts (itself organized into “short numbered par-
agraphs” and including specific cites to the record, N.D. Ill.
L.R. 56.1(a)(3)), the non-movant must file a concise response
containing (A) correspondingly numbered paragraphs
summarizing the movant’s position, (B) responses to each
paragraph containing “specific references to the affidavits,
parts of the record, and other supporting materials relied
upon,” and (C) a statement of any additional facts that re-
quire denial of summary judgment. N.D. Ill. L.R.
56.1(b)(3)(A)–(C).
4                                                    No. 14-2568

    This Court has consistently upheld district judges’ discre-
tion to require strict compliance with Local Rule 56.1. Petty,
754 F.3d at 420; Benuzzi v. Bd. of Educ. of City of Chi., 647 F.3d
652, 654–55 (7th Cir. 2011); Koszola v. Bd. of Educ. of City of
Chi., 385 F.3d 1104, 1109 (7th Cir. 2004); Metro. Life Ins. Co. v.
Johnson, 297 F.3d 558, 562 (7th Cir. 2002). The district court
exercised that discretion here, deeming admitted forty-two
of the forty-seven enumerated paragraphs in Defendants’
Rule 56.1(a) statement. Further, since Flint failed to provide a
separate statement of facts, the district court declined to con-
sider additional facts raised in her response brief.
    Flint challenges neither the district court’s decision to ap-
ply Local Rule 56.1 nor its synopsis of the facts she managed
to properly present. Rather, she posits that the facts that sur-
vived the Rule 56.1 purge should have sufficed to stave off
summary judgment. The typical incantation—that at sum-
mary judgment all facts are construed and all inferences
drawn in the light most favorable to the non-movant, Rosen-
baum v. White, 692 F.3d 593, 599 (7th Cir. 2012)—must there-
fore be applied in light of Flint’s procedural failings. Here we
consider, still in the light most favorable to Flint, only the
facts (and inferences drawn from them) presented in accord-
ance with Local Rule 56.1.
     So the material facts this Court can consider are these,
and these alone. Marty Flint, who had been affiliated with
the Gangster Disciples street gang, was known by Belvidere
police to have been involved in various gang and drug activ-
ity. In April 2006, acting on intelligence from two informants,
Defendants Dammon and Berry (both narcotics officers in
the Belvidere Police Department) arrested Marty and his
No. 14-2568                                                     5

wife Sarah. The state charged Marty with felony possession
of cannabis with intent to deliver.
    Marty, his wife, and his mother signed agreements to be-
come cooperating witnesses in an effort to reduce Marty’s
charges. (It appears Marty’s mother cooperated simply to as-
sist her son and daughter-in-law. The record does not indi-
cate she was ever a criminal defendant.) By protocol, each
cooperating witness is informed he or she may have to par-
ticipate in drug buys, wear a wire, provide witness state-
ments, and possibly be called to testify. In fulfilling their part
of the agreement, the Flints phoned various drug dealers,
arranged controlled buys, and wore wires during those
buys. Recordings from the wires were transcribed, turned
over to the state’s attorney, and produced in discovery to the
drug dealers’ attorneys, who presumably shared the Flints’
identities with their clients. In 2006 and 2007, Marty helped
officers gather evidence regarding several individuals and,
soon after, Marty and his wife were threatened by someone
named Rosendo Moreira. Defendants arrested Moreira, who
was charged with harassing a witness, unlawful communica-
tion with a witness, and reckless conduct.
    In 2009, Marty was arrested again. He was fully aware
his name had been disclosed as an informant to criminal de-
fendants regarding the earlier cases. He was now a known
“snitch,” and did not want to spend time in prison. So he
approached Defendant Dammon and signed another coop-
erating agreement to gather evidence for the Belvidere Po-
lice. Marty completed his last controlled buy in August 2009.
    In November 2009, while sitting inside his parked vehicle
in Rockford, Illinois, Marty Flint was shot and killed. Neither
Rockford police nor Defendants have any knowledge of who
6                                                   No. 14-2568

shot Marty, or why. Rockford police have declared the mur-
der a “cold case.”
                        II. Discussion
   Flint challenges both the district court’s summary judg-
ment ruling and the magistrate’s decision not to reopen dis-
covery or appoint a special prosecutor. So that there is no
concern that more (or different) evidence should have in-
formed the summary judgment calculus, we turn first to the
magistrate judge’s denial of Flint’s discovery motions.
    A. Magistrate’s Rulings
   A month after discovery closed, Flint—alleging that
Dammon and Berry lied throughout discovery—moved for
an extension of the discovery deadline and the appointment
of a special prosecutor to investigate those allegations. The
magistrate judge did not err in denying the motions.
     A decision to deny reopening discovery is reviewed for
abuse of discretion. Winters v. Fru-Con, Inc., 498 F.3d 734, 743
(7th Cir. 2007). That discretion is considerable: case man-
agement depends on enforceable deadlines, and discovery
“must have an end point.” Stevo v. Frasor, 662 F.3d 880, 886
(7th Cir. 2011). See also Lock Realty Corp. IX v. U.S Health, LP,
707 F.3d 764, 772 (7th Cir. 2013). In managing their caseloads,
district courts are entitled to—“indeed they must—enforce
deadlines.” Raymond v. Ameritech Corp., 442 F.3d 600, 605 (7th
Cir. 2006) (internal citation and quotation marks omitted).
   Only if a party has failed to act “because of excusable ne-
glect” do the Federal Rules permit a post-deadline extension.
Fed. R. Civ. P. 6(b)(1)(B); Brosted v. Unum Life Ins. Co. of Am.,
421 F.3d 459, 463–64 (7th Cir. 2005). The reasons for the de-
lay—including whether it was within the reasonable control
No. 14-2568                                                   7

of the movant—must be considered. Raymond, 442 F.3d at
606 (quoting Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd.
Partnership, 507 U.S. 380, 395 (1993)). Neglect is generally not
excusable when a party should have acted before the dead-
line, see Murphy v. Eddie Murphy Prods., Inc., 611 F.3d 322, 324
(7th Cir. 2010), or when a party’s lack of diligence is to blame
for its failure to secure discoverable information, see Grayson
v. O’Neill, 308 F.3d 808, 816 (7th Cir. 2002).
    Here, Flint claims Defendants Dammon and Berry en-
gaged in discovery gamesmanship but cedes she knew they
would resort to those dilatory tactics (including lying) as
early as the filing of their Rule 26(a) disclosures. Those dis-
closures were due in May 2012, and Flint did not docket her
tardy motion—premised entirely on Defendants’ malfea-
sance—until April 2013. Waiting almost a year to request
extra time in the face of an opponent’s sandbagging is cer-
tainly neglect, but not of the excusable variety. See Spears v.
City of Indianapolis, 74 F.3d 153, 157 (7th Cir. 1996) (“When
parties wait until the last minute to comply with a deadline,
they are playing with fire.”).
    As to the magistrate’s refusal to appoint a special prose-
cutor to investigate Dammon and Berry, Flint’s motion was
premised on a grave misunderstanding of the scope of judi-
cial authority. To maintain the separation of powers, judges
are generally forbidden from undertaking tasks more
properly accomplished by the executive branch. United States
v. Courtland, 642 F.3d 545, 549–50 (7th Cir. 2011) (quoting
Morrison v. Olson, 487 U.S. 654, 680–81 (1988)). And
“[g]overnmental and prosecution of crimes is a quintessen-
tially executive function.” Morrison, 487 U.S. at 706. See Watts
8                                                    No. 14-2568

v. Indiana, 338 U.S. 49, 54 (1949) (“Ours is the accusatorial as
opposed to the inquisitorial system.”).
    In the rare case where a federal court initiates criminal
contempt proceedings to vindicate its authority, that court
“request[s]” the U.S. Attorney to prosecute the charge. Unit-
ed States v. Providence Journal Co., 485 U.S. 693, 697 n. 3 (1988)
(citing Young v. U.S. ex rel. Vuitton et Fils S.A., 481 U.S. 787
(1987)). If the U.S. Attorney declines (whether due to a con-
flict of interest or obstructionist behavior), the Supreme
Court has instructed district courts to “appoint” a disinter-
ested private attorney as special prosecutor. Id.; Young, 481
U.S. at 800–01. But this is not a contempt case, so neither re-
questing U.S. Attorney involvement nor appointing a special
prosecutor was in play. Insofar as she sought a court-
appointed prosecutor, Flint’s motion was a non-starter.
    In any event, a thorough review of the record reveals
Flint never raised the magistrate judge’s rulings with the dis-
trict judge, though she had ample time to do so: Flint’s four-
teen-day period to object, see Fed. R. Civ. P. 72(a), expired
well before her summary judgment response came due
(twenty-six days later). Subject to exceptions inapplicable
here, failure to challenge a magistrate’s pretrial ruling in the
district court forfeits the right to attack it on appeal. United
States v. Hernandez-Rivas, 348 F.3d 595, 598 (7th Cir. 2003);
United States v. Brown, 79 F.3d 1499, 1504–05 (7th Cir. 1996).
Whether via that forfeiture or on the merits, Flint’s appeal
fails insofar as she targets the magistrate’s rulings on extend-
ing discovery and appointing a special prosecutor.
No. 14-2568                                                    9

   B. District Court’s Summary Judgment Ruling
    The district court granted summary judgment in favor of
Defendants on Flint’s claim that Officers Dammon and Berry
failed to protect Marty, an informant susceptible to victimi-
zation due to his cooperation with police. We review a grant
of summary judgment de novo. Novak v. Bd. of Trs. of S. Ill.
Univ., 777 F.3d 966, 974 (7th Cir. 2015). Summary judgment is
appropriate only if there are no genuine issues of material
fact and judgment as a matter of law is warranted for the
moving party. Hoppe v. Lewis Univ., 692 F.3d 833, 838 (7th Cir.
2012). Metaphysical doubt as to the material facts is not
enough to overcome summary judgment, Carroll v. Lynch,
698 F.3d 561, 565 (7th Cir. 2012), and a party may not rest
upon the mere allegations of his pleading, Anderson v. Liberty
Lobby, Inc., 477 U.S. 242, 248 (1986). Summary judgment may
be affirmed on any ground that finds support in the record.
King v. Burlington N. & Santa Fe Ry. Co., 538 F.3d 814, 817 (7th
Cir. 2008).
    The Due Process Clause protects “people from the State”
rather than ensuring “that the State protect[s] them from
each other.” Doe v. Vill. of Arlington Heights, 782 F.3d 911, 916
(7th Cir. 2015) (quoting DeShaney v. Winnebago Cnty. Dep’t of
Soc. Servs., 489 U.S. 189, 197 (1989)). Accordingly, the Four-
teenth Amendment imposes no general duty on the state to
protect individuals from harm by private actors. Jackson v.
Indian Prairie Sch. Dist. 204, 653 F.3d 647, 654 (7th Cir. 2011).
    Flint seeks relief here under an exception to DeShaney’s
rule of no-duty: the “state-created danger doctrine.” See id.;
McDowell v. Vill. of Lansing, 763 F.3d 762, 766 (7th Cir. 2014).
The exception is a narrow one. Doe, 782 F.3d at 916. Estab-
lishing a claim requires showing (1) defendants, by their af-
10                                                    No. 14-2568

firmative acts, created or increased a danger to the plaintiff;
(2) defendants’ failure to protect the plaintiff from that dan-
ger proximately caused plaintiff’s injuries; and (3) defend-
ants’ failure to protect the plaintiff “shocks the conscience.”
Jackson, 653 F.3d at 654 (citing King ex rel. King v. East St. Lou-
is Sch. Dist. 189, 496 F.3d 812, 817–18 (7th Cir. 2007)); McDow-
ell, 763 F.3d at 766. Though recent cases only include proxi-
mate cause (which hinges on foreseeability) as an element, see
King, 496 F.3d at 818; Buchanan-Moore v. Cnty. of Milwaukee,
570 F.3d 824, 828–29 (7th Cir. 2009), it is well-established that
recovering damages for a constitutional tort also requires
causation in fact—“i.e., that the defendant caused the
claimed injury,” Beard v. O’Neal, 728 F.2d 894, 898–99 (7th Cir.
1984).
    The “shocks the conscience” prong is an attempt to quan-
tify the rare “most egregious official conduct” required for
substantive due process liability. Jackson, 653 F.3d at 654–55
(quoting Cnty. of Sacramento v. Lewis, 523 U.S. 833, 846
(1998)). Though the standard lacks precise measurement, on-
ly conduct falling “towards the more culpable end of the tort
law spectrum of liability” is constitutionally conscience-
shocking. Id. at 655. The language has drawn criticism as
adding needless complexity to an otherwise straightforward
liability analysis, see Slade v. Bd. of Sch. Dirs. of Milwaukee, 702
F.3d 1027, 1033 (7th Cir. 2012), but suffice it to say: govern-
mental defendants must act with a mens rea akin to criminal
recklessness for constitutional liability to attach, id.; Norfleet
v. Webster, 439 F.3d 392, 397 (7th Cir. 2006). See also McDowell,
763 F.3d at 766 (deliberate indifference “may be sufficient …
depending on the circumstances”); Jackson, 653 F.3d at 655
(“deliberate indifference”); Collignon v. Milwaukee Cnty., 163
F.3d 982, 988 (7th Cir. 1998) (“at least as demanding” as de-
No. 14-2568                                                              11

liberate indifference); Archie v. City of Racine, 847 F.2d 1211,
1219 (7th Cir. 1988) (en banc) (criminal recklessness). Neither
bad decision-making nor grossly negligent behavior meets
the stringent test. Slade, 702 F.3d at 1032; Jackson, 653 F.3d at
655 (citing Lewis, 523 U.S. at 846).
    On the record before us, no jury could find causation in
fact. Flint’s claim depends on several steps: Marty gave intel-
ligence to Defendants; Defendants (acting with a certain lev-
el of culpability) revealed Marty’s informant status to certain
persons; and lastly, somebody killed Marty because of it. But
the evidence supports only the first link in that chain, plus
the disclosure (detail-free, as far as Defendants’ role is con-
cerned) of Marty’s informant status sometime before he re-
upped with the Belvidere P.D. in 2009. Even inferring Marty
was killed by someone who knew he was informant—and
there is no evidence to that effect—any theory linking the
murder to Defendants’ disclosure of Marty’s informant sta-
tus would depend on speculation and conjecture to fill the
evidentiary void. Such theories cannot survive summary
judgment. Stephens v. Erickson, 569 F.3d 779, 786 (7th Cir.
2009).
   We do not mean to suggest that an informant’s murder
must be solved for due process liability to attach. That is the
only relevant lesson gleaned from Hickerson v. Koepp, an un-
published Sixth Circuit opinion from 1997 on which Flint
hangs her hat. 1 There, a prison guard changed channels from


    1 While federal appellate courts may not forbid citation to their writ-
ten dispositions issued on or after January 1, 2007, the rules leave open
the possibility of prohibiting citations to unpublished decisions from be-
fore that date. Fed. R. App. P. 32.1(a). By circuit rule, citation to a pre-
2007 unpublished order from this circuit would be wholly improper. 7th
12                                                            No. 14-2568

a TV movie and, when inmates became angry at the change,
blamed inmate Hickerson. Hickerson, 107 F.3d 11, 1997 WL
56961, at *1–2 (6th Cir. Feb. 10, 1997). Hickerson suffered a
week’s worth of constant threats, and then was beaten by an
unknown assailant. Id. at *2. The assailant’s anonymity could
not preclude a finding of causation where the assault hap-
pened only seven days after the TV incident, Hickerson had
no immediate history of trouble with other inmates, and
Hickerson “was so afraid of being injured he made an oral
request for a transfer.” Id. at *3. In other words, there was
ample evidence in Hickerson that the TV incident was “the
only reasonable explanation for the beating.” Id. at *4.
    Except for the unknown identity of Marty Flint’s killer,
the instant case is distinguishable in every way. Where Hick-
erson (the week he was assaulted) requested a transfer away
from danger, Marty renewed his relationship with the Bel-
videre P.D. even though he knew his name had (years be-
fore) been revealed to criminal defendants. The number of
potential assailants in Hickerson was limited to the plaintiff’s
fellow inmates, and stands in stark contrast to the universe
of possible perpetrators of Marty’s murder. Perhaps most
importantly, the Sixth Circuit affirmed that the Hickerson
prison guard acted with deliberate indifference. Here there
is no evidence of Defendants’ culpability.
    When confronted with Defendants’ denial of culpability,
Flint responded with no evidence of her own (at least, none
that survived the application of Local Rule 56.1) to show De-

Cir. R. 32.1(b), (d). The Sixth Circuit has taken a different tack, broadly
permitting citation “of any unpublished opinion, order, judgment, or
other written disposition.” 6th Cir. R. 32.1(a). Flint’s invocation of Hicker-
son is unpersuasive, but it is permissible.
No. 14-2568                                                    13

fendants acted in a conscience-shocking manner. The gov-
ernment frequently encourages people to expose themselves
to danger, “for example by asking [them] to participate in a
drug sting as a confidential informant.” Slade, 702 F.3d at
1031 (citing Dykema v. Skoumal, 261 F.3d 701, 705–07 (7th Cir.
2001)). That the danger materializes does not, without some
evidence about a defendant’s culpability, create liability un-
der the due process clause. Id. At best, Flint’s case boils
down to speculation—absent any evidence regarding De-
fendants’ actions, motives, or mental state—that the danger
of being an informant materialized. See Marion v. Radtke, 641
F.3d 874, 876–77 (7th Cir. 2011) (citing Celotex Corp. v. Catrett,
477 U.S. 317 (1986) (“When a plaintiff fails to produce evi-
dence, the defendant is entitled to judgment; a defendant
moving for summary judgment need not produce evidence
of its own.”)).
    Bereft of evidence regarding Defendant’s culpability, or
of why Marty was killed, Flint is left only with a post hoc, ergo
propter hoc argument: Marty was an informant, then he was
killed, therefore he was killed because he was an informant.
As this Court has repeated time and again, that logical falla-
cy is not a good way to prove causation. See Loudermilk v.
Best Pallet Co., 636 F.3d 312, 314 (7th Cir. 2011); Musabelliu v.
Gonzales, 442 F.3d 991, 994 (7th Cir. 2006); Trnka v. Local Union
No. 688, 30 F.3d 60, 63 (7th Cir. 1994). It is even less convinc-
ing when offered to show Defendants had the state of mind
required for constitutional liability to attach. The district
court correctly granted summary judgment.
                        III. Conclusion
    For the reasons stated above, we AFFIRM both the mag-
istrate judge’s order declining to re-open discovery or ap-
14                                               No. 14-2568

point a special prosecutor, and the district court’s grant of
summary judgment.